BIJUR, J. (concurring).
There seems to be little doubt, on the testimony, that Hollwedel took title to the claim in suit, from Hollwedel & *598Schaefer, as agent or trustee for the Charles F. Hollwedel Company to be formed. This is shown, among other things, by the way the check in payment was signed; i. e., “Chas. F. Hollwedel Co.” The plaintiff, after its incorporation, by its subsequent acts, especially by the bringing of this suit, has ratified or adopted the act of Hollwedel, and thereby acquired his title.
The judgment should be reversed, and a new trial ordered.